Suite 1240, 1140 West Pender Street Vancouver, British Columbia, V6E 4G1 Tel: (604) 681-8030 Fax: (604) 681-8039 NOTICE OF ANNUAL GENERAL MEETING OF SHAREHOLDERS NOTICE IS HEREBY GIVEN that the Annual General Meeting (the “Meeting”) of the Shareholders of Alderon Iron Ore Corp. (the "Company") will be held in the Salon C Room at the Sheraton Hotel Newfoundland, 115 Cavendish Square, St. John's, Newfoundland and Labrador A1C 3K2, on Wednesday, June 6, 2012, at 10:00 a.m. (Newfoundland Time) for the following purposes: 1. To receive and consider the audited consolidated financial statements of the Company for the year ending December 31, 2011 and the report of the auditors thereon. 2. To elect directors of the Company on the basis set forth in the accompanying information circular of the Company dated May 2, 2012 (the “Information Circular”). 3. To appoint KPMG LLP, Independent Registered Chartered Accountants, as auditors of the Company for the ensuing year and to authorize the directors to fix the auditor's remuneration. 4. To consider and, if thought fit, pass with or without variation, an ordinary resolution approving the adoption of a new stock option plan, as more particularly described in the Information Circular accompanying this proxy. 5. To consider and, if thought fit, to pass an ordinary resolution approving the grants of 600,000 stock options to purchase common shares of the Company, as more particularly described in the Information Circular. If you are a registered shareholder and are unable to attend the Meeting in person, please complete, date and sign the accompanying form of proxy and deposit it with Computershare Investor Services Inc., 100University Avenue, 9th Floor, Toronto, Ontario, M5J2Y1, not less than 48 hours (excluding Saturdays, Sundays and holidays) prior to the Meeting. If you are a non-registered shareholder and received this Notice of Meeting and accompanying materials through a broker, a financial institution, a participant, a trustee or administrator of a self-administered retirement savings plan, retirement income fund, education savings plan or other similar self-administered savings or investment plan registered under the Income Tax Act (Canada), or a nominee of any of the foregoing that holds your shares on your behalf (an “Intermediary”), please complete and return the materials in accordance with the instructions provided to you by your Intermediary. DATED at Vancouver, British Columbia, this 2nd day of May, 2012. BY ORDER OF THE BOARD OF DIRECTORS “Mark J. Morabito” Mark J. Morabito Executive Chairman
